Citation Nr: 1535745	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  08-21 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to May 3, 2010 and in excess of 20 percent beginning May 3, 2010 for spondylolisthesis of the lumbar spine (low back disability).



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to April 2007.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO), which granted service connection for the low back disability at issue and assigned a 10 percent rating effective April 16, 2007.  A March 2011 rating decision granted a 20 percent rating for this low back disability effective May 3, 2010.  In February 2012, the Board remanded the issue on appeal and the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) to the RO for additional development, to include consideration of the issue of entitlement to TDIU.  A July 2013 rating decision granted entitlement to TDIU effective April 19, 2011.

In August 2014, the Board remanded the issue on appeal to the RO for treatment records, clarification of a prior VA report, and a current evaluation.  Pursuant to the August 2014 Board remand, additional treatment records and VA evaluation reports dated in November 2014 and May 2015 were obtained and added to the record.  The May 2015 opinion addressed the Board's request for clarification.  Consequently, there has been substantial compliance with the August 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) ((Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives)). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to May 3, 2010, motion of the low back was to greater than 60 degrees of forward flexion, with combined motion to greater than 120 degrees; there was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.   

2.  Forward flexion of the thoracolumbar spine on VA examination on May 3, 2010 was from 0 to 45; forward flexion on VA evaluation in November 2014 was from 0 to 70 degrees without pain.   
CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent prior to May 3, 2010 and in excess of 20 percent beginning May 3, 2010 for service-connected low back disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in August 2007, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  Service connection was subsequently granted for low back disability by rating decision in January 2008.  

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until later in the claims process, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claim on appeal.

In compliance with the duty to notify, the Veteran was informed in the August 2007 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In accordance with the requirements of VCAA, the August 2007 letter also informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private medical evidence was subsequently added to the claims files.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations are of record, with the most recent examination of the low back dated in November 2014, with a supplemental opinion in May 2015.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the November 2014 VA examination and May 2015 opinion are adequate, as they provide the symptomatology of the service-connected low back.  Accordingly, there is adequate medical evidence of record to make a determination on the issue on appeal and VA's duty to assist with respect to obtaining a VA examination in this case has been met.  38 C.F.R. § 3.159(c)(4).  

The Board concludes that all available evidence that is pertinent to the claim decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claim.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2014).

Analysis of the Claim

A January 2008 rating decision granted service connection for low back disability and assigned a 10 percent rating effective April 16, 2007.  The Veteran timely appealed.  A March 2011 rating decision granted a 20 percent rating effective May 3, 2010.  The Veteran continued his appeal.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the Veteran is appealing the initial assignment of a disability rating, as in this case, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  
38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2014).

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  38 C.F.R. § 4.45 (2014).

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Under the rating criteria, Diagnostic Code 5239 (spondylolisthesis) can be evaluated under the following general rating formula for diseases and injuries of the spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10 percent rating will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

On QTC evaluation for VA purposes in September 2007, it was noted that the Veteran's gait was normal and that there was no muscle spasm or tenderness to palpation.  There were no signs of radiculopathy or intervertebral disc syndrome.  Range of motion of the low back included forward flexion from 0 to 90 degrees, with pain beginning at 80 degrees; with backward extensión, lateral bending, and rotation from 0 to 30 degrees, with pain beginning at 30 degrees.  There was no additional functional impairment on repetitive testing.  X-rays showed Grade I anterior spondylolisthesis of L5-S1 with bilateral spondyolytic defects of L5.  The diagnosis was thoracolumbar paraspinal tendonitis without neurovascular associations/intervertebral disc syndrome, with L5 spondylolisthesis.

VA treatment records reveal that the Veteran complained in June 2008 that his back pain was really bad if he was not on his medication.  
An MRI of the lumbar spine in September 2008 showed a small central disc protrusión at L4-L5 and L5-S1 without central or foraminal stenosis.

The Veteran complained on VA evaluation in May 2010 that his low back disability was getting progressively worse.  He complained of fatigue, decreased motion, stiffness, weakness, spasm, pain, flare-ups every 1-2 months for 3-7 days, and incapacitating episodes twice in the previous year.  He could walk more than 1/4 mile but less than one mile.  There was kyphosis, lumbar flattening, and scoliosis.  Paravertebrals appeared atrophied, right more than left, but the examiner was unable to measure due to location.  Range of motion included forward flexion from 0 to 45 degrees, backward extension from 0 to 10 degrees, lateral bending of 20 degrees to the right and 30 degrees to the left, and rotation of 20 degrees to the right and 25 degrees to the left.  There was objective evidence of pain on active range of motion.  There was additional limits after repetitive motion, with flexion to 40 degrees.  Sensory loss in the right leg followed the sciatic distribution.  The veteran's incapacitating episodes were noted to be due to intervertebral disc syndrome.  The diagnosis was herniated nucleus pulposus (HNP) with nerve impingement.  There was a significant effect on the Veteran's usual occupation.  It also affected his daily activities.

According to an April 2011 VA Addendum from the medical professional who examined the Veteran in May 2010, the Veteran's herniated nucleus pulposus with nerve impingement was etiologically related to service and the diagnosis of spondylolisthesis, with the spondylolisthesis more likely than not a sign/condition that is related to a combination of back pathology but is not response for worsening or aggravation of the disc pathology.

A June 2011 MRI of the lumbar spine showed disc bulging.

According to a December 2011 report from J. J. Ball, a VA staff physician, the Veteran's pain was exacerbated by movement of any kind.  It was noted that, during episodes of acute exacerbation of pain, the Veteran was unable to get out of bed.

VA treatment records through September 2014 reveal that the Veteran complained in June 2012 that his chronic back pain had worsened within the past week, with a current pain level of 7.

In response to the August 2014 Board remand, an in-person VA evaluation, which included an electronic records review, was conducted in November 2014.  The diagnosis was spondylolisthesis.  The Veteran complained of continuous low back pain with increased intensity.  He said that his back would go out if does any heavy lifting, which results in bed rest for up to four days.  He was taking pain medication and muscle relaxers.  Pain-free range of motion included forward flexion to 70 degrees, backward extension to 20 degrees, lateral bending to 20 degrees to either side, and bilateral rotation to 20 degrees.  There was no additional functional impairment after repetitive testing.  There was objective evidence of pain on motion but no muscle spasms, muscle atrophy, or loss of strength or sensation in the lower extremities.  There were moderate paresthesias and/or dysesthesias, as well as moderate numbness, in both lower extremities.  The Veteran did not have ankylosis or intervertebral disc syndrome.  He had not had any incapacitating episodes over the past year.  The examiner concluded that the Veteran's spondylolisthesis did not impact his ability to work.  

According to a May 2015 Disability Benefits Questionnaire opinion from the VA 
medical professional who evaluated the Veteran in May 2010, which is based on a review of the record, the Veteran had multiple problems that contributed to his back pain, including degenerative joint disease, degenerative disc disease, intervertebral disc disease, and scoliosis.  His service-connected spondylolisthesis of L5-S1 was Grade I at best, which is very minimal.  The reviewer cited to relevant medical literature in which it was noted that the symptoms that often accompanied spondylolisthesis included pain in the low back, increased lordosis, pain and/or weakness in one or both thighs or legs, reduced ability to control bowel and bladder functions, and tight hamstring musculature.  The reviewer concluded that, because the Veteran did not have most of these symptoms, it was less likely than not that his back complaints are related to his service-connected condition, that less than 20 percent of the Veteran's current back pain is due to his spondylolisthesis, that the incapacitating episodes described by the Veteran are much less likely than not associated with spondylolisthesis, as this is not typically an incapacitating condition, especially when it is described as Grade I slippage.

Based on the relevant evidence of record, as summarized above, the Board finds that the criteria for an initial rating in excess of 10 percent for the Veteran's low back disability prior to May 3, 2010 under the General Rating Formula have not been met.  Prior to May 3, 2010, pain-free forward flexion of the thoracolumbar spine exceeded 60 degrees, and combined range of motion exceeded 120 degrees, even after repetitive testing.  Thus, a rating in excess of 10 percent under the General Rating Formula based on range of motion is not warranted.  There is also no competent medical evidence prior to May 3, 2010 showing muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Since May 3, 2010, the evidence does not show service-connected symptomatology severe enough to warrant a rating in excess of 20 percent because pain-free forward flexion of the lumbar spine is to more than 30 degrees.  Forward flexion was to 45 degrees in May 2010 and to 70 degrees in November 2014.  Additionally, there is no medical evidence of favorable ankylosis of the entire thoracolumbar spine.  In fact, it was concluded in May 2015 that the Veteran's service-connected spondylolisthesis is minimal and is not the cause of most of his back pain, as this condition is not normally incapacitating.

The Court has held that when evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss due to pain and weakness, excess fatigability, and incoordination causing additional disability beyond that reflected on range of motion measurements.  See 38 C.F.R. §§ 4.40, 4.45 (2012); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the schedular criteria do not subsume sections 4.40 and 4.45). 

The Board finds that an increased rating is not warranted under the DeLuca criteria throughout the appeal period.  While the May 2010 VA examination report notes additional limits after repetitive testing, VA evaluations in September 2007 and November 2014 did not show any additional limitation of motion of the lumbosacral spine on repetitive range-of-motion testing.  The Board notes that the General Rating Formula already accounts for pain, which is generally a concomitant of limitation of motion.  See 38 C.F.R. § 4.71a; 68 Fed. Reg. 51, 454, 51,455  (Supplementary Information).  Moreover, the fact that even after repetitive testing in May 2010 the Veteran's range of motion of the lumbosacral spine was within the ranges of motion corresponding to a 20 percent rating indicates that a higher rating is not warranted under the DeLuca criteria for pain associated with range of motion. 

The General Rating Formula indicates that associated neurologic abnormalities are to be rated separately under the appropriate diagnostic code.  In this case, service connection was separately established for radiculopathy of each lower extremity, each of which is assigned a compensable rating.  The Veteran did not appeal these evaluations.  Therefore, the evaluations of the Veteran's associated neurological symptoms are not before the Board. 

The Board acknowledges the Veteran's subjective complaints of pain and functional limitations.  However, while the Veteran is competent and credible with regard to his subjective complaints, the Board gives more weight to the objective medical evidence with regard to the severity of his low back disability as reflected in the VA examination reports on file.  

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2012); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 
In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the Veteran's service-connected low back disability is contemplated and reasonably described by the rating criteria, to include the General Rating Formula, which account for pain, stiffness, limitation of motion, and functional limitations associated with disability of the spine.  Id.  The Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, a comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's lumbosacral strain presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  

Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment). Therefore, referral for extraschedular consideration is not warranted.   

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to an initial rating in excess of 10 percent prior to May 3, 2010 and in excess of 20 percent beginning May 3, 2010 for the Veteran's low back disability is denied.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102 ; 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to an initial evaluation in excess of 10 percent prior to May 3, 2010 and in excess of 20 percent beginning May 3, 2010 for low back disability is denied.



____________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


